Citation Nr: 0307664	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  95-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 1, 1988, for 
payment of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1951 to February 1953.  He died in January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A son of the deceased veteran submitted a claim for 
educational benefits.  This claim has not yet been 
adjudicated by the RO and is not a matter which is subject to 
the Board's jurisdiction.  Accordingly, this claim is 
referred to the RO for appropriate action.  

In August 1997, a hearing was held before a Board Member who 
has since retired and who will not be participating in the 
final decision of this Board.  A transcript of the testimony 
is of record.  In July 2001, a hearing was held at the RO 
before Gary L. Gick, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001).  A transcript of the testimony is of record and a copy 
was sent to the appellant in October 2001.  She was notified 
that she had 30 days in which to make a motion to correct 
errors in the transcript.  No such motion has been received.  

In December 2001, the Board Remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 and the 
issuance of a Supplemental Statement of the Case.  Review of 
the file shows that the RO complied fully.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  When the RO denied the appellant's claim for service 
connection for the cause of the veteran's death, in May 1972, 
there was no evidence from a physician or other competent 
source linking the fatal disorders to disease or injury 
during the veteran's active service.  The appellant did not 
file a timely appeal at that time.  

3.  A rating decision dated in November 1981 specifically 
considered radiation exposure and denied the claim for 
service connection for the cause of the veteran's death.  The 
evidence at that time included exposure information from the 
service department and a letter from a private physician 
describing the veteran's diagnosis and care.  There was no 
evidence from a physician or other competent source linking 
the fatal disorders to radiation exposure or to disease or 
injury during the veteran's active service.  A notice letter 
was sent to the appellant in January 1982 and she did not 
file a timely appeal at that time.  

4.  In January 1984, the RO notified the appellant that it 
was not reopening her claim as requested.  She was informed 
that new and material evidence was needed to reopen the 
claim.  She did not file a timely appeal at that time or 
submit new and material evidence within the following year.  

5.  In March 1987, the RO denied the appellant's claim.  The 
updated exposure evidence in the record, at that time, did 
not show exposure beyond Federal guidelines or the amount of 
radiation in an average clinical X-ray of the time.  There 
was no evidence from a physician or other competent source 
linking the fatal disorders to radiation exposure or to 
disease or injury during the veteran's active service.  The 
appellant did not bring a timely appeal.  

6.  No further claims were received before May 1, 1988.  

7.  Prior to May 1, 1988, the law did not link lymphoma to 
radiation exposure in service.  

8.  There was no CUE in the RO actions of May 1972, November 
1981, January 1984, or March 1987.  


CONCLUSION OF LAW

The legal and regulatory criteria for a effective date 
earlier than May 1, 1988, for service connection for the 
cause of the veteran's death and DIC benefits, have not been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1310, 5108, 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.114, 3.156, 3.158, 3.159, 
3.303, 3.309, 3.312, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the appellant with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In addition 
to performing the pertinent development required under VCAA, 
the RO notified the appellant of her right to submit 
evidence.  Thus, the Board finds VA has completed its duties 
under VCAA and implementing regulations.  Further, VA has 
completed the development of this case under all applicable 
law, regulations and VA procedural guidance.  See also 38 
C.F.R. § 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the rating decision, statement of the case 
(SOC), supplemental statements of the case (SSOC), 
particularly the December 2002 SSOC, the Board's December 
2001 Remand, and the VCAA letters of April 2001 and January 
2002 notified the claimant and her representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  We note a February 2003 letter from the 
appellant's son which alleges that the appellant was not 
informed of the evidence necessary to substantiate the claim.  
The Board notes that extensive evidence has been submitted 
and it has been repeatedly argued by the appellant that new 
evidence establishes clear and unmistakable error (CUE) in 
prior RO decisions.  That position is contrary to well 
established case and statute law which provides that 
determinations as to CUE will be based on the law and record 
at the time of the decision.  The Board Remand of December 
2001 provided the appellant with the case and statute law on 
CUE and the SSOC referenced this extensive recitation by the 
Board.  The December 2001 Board Remand, the January 2001 RO 
VCAA letter, and the December 2002 SSOC have more than 
adequately informed the appellant as to what is needed to 
support her claim.  The February 2003 letter from the 
appellant's son, asking what evidence is needed to allow the 
claim, essentially reasserts their position that new 
additional evidence can support the claim.  As will be 
discussed below, additional evidence can not establish CUE.  
The Board finds that the RO notified the appellant of the 
evidence needed to support her claim and that the RO fully 
complied with the Board Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  

A cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Effective May 1, 1988, lymphomas (except Hodgkin's disease) 
shall be service connected if manifested in a radiation 
exposed veteran.  38 U.S.C.A. § 1112(b)(2)(J) (West 2002); 
38 C.F.R. § 3.309(d)(2)(x) (2002).  Radiation-Exposed 
Veterans Compensation Act of 1988, Public Law 100-321, 
section 2(a), 102 Stat. 485-86.  

Background  The veteran died in January 1972, at age 42.  The 
immediate cause of death was a lymphoproliferative disorder 
[the interval between onset and death was 18 months], due to 
cryptococcal meningitis, due to Septicemia disorder [the 
interval between onset and death was 1 year].  No other 
significant conditions were listed.  

The appellant, the veteran's spouse, promptly filed for 
dependency and indemnity compensation benefits.  A copy of 
the death certificate was submitted.  The service medical 
records were obtained.  There was no competent medical 
evidence of the fatal disorders during service.  There was no 
competent medical evidence of the fatal cancer during the 
year after the veteran completed active service.  There was 
no evidence from a physician or other competent source 
linking the fatal disorders to disease or injury during the 
veteran's active service.  

In May 1972, the RO denied this claim, notifying the 
appellant that the evidence did not show that the veteran's 
death was due to service connected disease or injury.  A 
search of the file does not disclose any notice of 
disagreement with this decision from the appellant.  This 
decision is final and can only be reopened by new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2002).  If the case is reopened and 
the claim allowed, the effective date can be no earlier than 
the claim to reopen.  38 U.S.C.A. § 5110(a) (West 2002).  
That is, the law requires that, a claim which is reopened and 
allowed based on new evidence does not get the effective date 
when the first claim was filed, but gets an effective date 
when VA receives evidence to reopen the claim.  

In a statement received in November 1978, the appellant asked 
to reopen the claim.  In December 1978, the RO asked the 
appellant for any available evidence in her possession of the 
veteran's radiation exposure in 1952 and 1953.  The appellant 
responded that she did not have any copies of the veteran's 
orders.  However, she identified his unit in 1951 and 1952.  
She submitted a letter from Sylvan H. Eisman, M.D., dated in 
March 1979.  Dr. Eisman discussed the veteran's diagnosis and 
care; he did not link the fatal disorder to radiation 
exposure or to any other disease or injury during service.  
In January 1980, the RO asked the appellant for additional 
information and she responded in March 1980.  The RO also 
took steps to obtain official records of radiation exposure.  
There was no exposure information for the veteran; however, 
his unit would have participated in four shots and would have 
experienced exposures of 22, 56, 81, and 105 milligrams.  The 
RO also obtained the veteran's final medical records from 
private sources.  

A rating decision dated in November 1981 determined that the 
low amount of radiation exposure would not have caused the 
veteran's death.  A notice letter was sent to the appellant 
in January 1982.  There is no evidence that the notice letter 
was not delivered.  There is no evidence that a timely notice 
of disagreement was received.  Once again, we have a final 
decision.  Under the law and regulations applicable above, 
even if the claim is reopened and allowed, the earliest 
possible effective date would be the date that the new and 
material evidence to reopen the next claim is received.  

In November 1983, more than a year after the January 1982 
denial notice, the appellant requested that the claim be 
reopened.  In January 1984, the RO informed her that new and 
material evidence was needed to reopen the claim.  She was 
told that no further action would be taken until such 
evidence was received.  She was told that the evidence 
available showed that the veteran received 0.183 rem exposure 
as compared to 0.7 rem from a clinical X-ray at that time.  
This January 1984 letter clearly notified the appellant that 
her claim was closed and told her what was needed to reopen 
the claim.  She was not just told that she needed new and 
material evidence.  She was told that the best type of 
evidence would be statements from physicians.  She did not 
file a timely appeal at that time or submit new and material 
evidence within the following year.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.158 (1983, 2002).  

In April 1986, the Defense Nuclear Agency requested 
information about the veteran from the RO.  The reply form 
listed the radiogenic illnesses as specified in Public Law 
98-542.  See also 38 C.F.R. § 3.311b, 50 Fed. Reg. 34458, 
August 26, 1985.  Radiogenic illnesses under this law and 
regulation did not include lymphomas.  The RO's response 
provided a detailed diagnosis of the fatal illness.  

In a letter dated in December 1986, the U. S. Army & Joint 
Service Environmental Support Group (ESG) provided a revised 
estimate showing the veteran had participated in 4 shots with 
a total reconstructed dose of 0.315 rem gamma.  Also in 
December 1986, ESG wrote to the appellant noting that the 
current Federal guidelines limited exposure to 5 rem in any 
calendar year.  Neither letter linked radiation exposure to 
the development of the veteran's fatal disorder.  

In January 1987, the appellant requested that her claim be 
reopened.  She enclosed information reportedly supplied by 
the service department.  She asserted that it showed the 
veteran received measured amounts of radiation.  The reports 
were entitled FACILITIES RECEIVING NUCLEAR TEST PERSONNEL 
REVIEW HISTORICAL VOLUMES; FACT SHEET, DEFENSE NUCLEAR 
AGENCY, 3 APRIL 1984, SUBJECT: NUCLEAR TEST PERSONNEL REVIEW 
(NTPR); and REVIEW OF THE METHODS USED TO ASSIGN RADIATION 
DOSES TO SERVICE PERSONNEL AT NUCLEAR WEAPONS TESTS.  None of 
the reports specifically mentioned the veteran.  

In March 1987, the RO denied the appellant's claim noting 
that the evidence did not establish that the veteran's death 
was due to a service connected disability.  The appellant did 
not bring a timely appeal.  

The appellant next asked that her claim be reopened in July 
1992.  By that time, the Radiation-Exposed Veterans 
Compensation Act of 1988, Public Law 100-321, section 2(a), 
102 Stat. 485-86, had been passed.  The law provided that, 
effective May 1, 1988, lymphomas (except Hodgkin's disease) 
shall be service connected if manifested in a radiation 
exposed veteran.  See 38 U.S.C.A. § 1112(b)(2)(J) (West 
2002); 38 C.F.R. § 3.309(d)(2)(x) (2002).  The law did not 
provide an effective date earlier than May 1, 1988.  The RO 
granted service connection for the veteran's fatal lymphoma, 
in accordance with the new law.  The effective date of 
service connection was the effective date of the liberalizing 
law, May 1, 1988.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002).  

Analysis of Open Claim Assertion  At the July 2001 Board 
hearing, the representative made a comment that an earlier 
effective date should be assigned because the appellant has 
continuously pursued the claim.  No proof was offered for 
this allegation, nor was this basis for an earlier date 
asserted in the substantive appeal.  

Unless otherwise specified, the effective date of an award 
based on an original claim or a claim to reopen after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  

An earlier effective date may be assigned in some cases if 
the evidence shows that an earlier claim is still open.  That 
is, if a claim was received at an earlier date, but the RO 
did not make a final adjudication, the effective date can be 
based on the earlier claim.  However, if the RO did make a 
final adjudication, that decision is final and VA does not 
have jurisdiction to review the matter unless the appellant 
submits new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).  

The allegation, at the July 2001 Board hearing, that the 
appellant has continuously pursued the claim is clearly 
erroneous.  The detailed review of the evidence, set forth 
above, establishes without a doubt that there had been prior 
adjudications of the appellant's claim and that these final 
decisions were not appealed.  The claim has not been 
continuously pursued since 1972 and there is no open claim 
which could serve as a basis for an earlier effective date.  

Analysis of New Evidence  An otherwise final decision on a 
claim may be reviewed and the case reopened if a claimant 
submits new and material evidence.  However, the effective 
date will be the date the new and material evidence is 
received.  The effective date will not be based on the 
original claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q) (2002).  

Here, the appellant has submitted an extensive amount of 
evidence, after May 1, 1988.  This subsequently received 
evidence does not form a basis for an earlier effective date 
under any applicable law or regulation.  It is the date the 
document is received by VA which is controlling, not the date 
of the document.  Similarly, recent statements by doctors and 
lay witnesses, about events before May 1, 1988, are governed 
by date of receipt of the statement and do not form a basis 
for an earlier effective date.  38 U.S.C.A. § 5110(a) (West 
2002).  

Clear and Unmistakable Error  The appellant seeks an earlier 
effective date for DIC benefits.  One means to establish an 
earlier effective date is to show that a prior decision 
denying that claim contained clear and unmistakable error 
(CUE).  To establish a valid CUE claim, a claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992) (en banc).  "A determination that there was a '[CUE]' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.  A claimant who merely disagrees with how the evidence 
was weighed by the adjudicator does not present a valid claim 
for CUE.  Id.  

The appellant has repeatedly claimed that the new evidence, 
submitted after May 1, 1988, establishes CUE in the 1972 and 
other earlier denials.  As a matter of law, new evidence can 
not establish CUE.  Id.  CUE must be based on the evidence of 
record at the time the decision was made.  The myriad of 
evidence recently submitted by the appellant can not 
establish CUE in the decisions made before May 1, 1988.  

CUE is the kind of error that "when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Unlike most claims for 
compensation which are interpreted broadly, an appellant who 
wishes to proceed under CUE must do so with specificity.  Id.  
The appellant must state what the alleged error is and why 
the result would have been manifestly different.  Id.  To 
merely recite the words "clear and unmistakable error" does 
not suffice to reasonably raise the issue of CUE.  Id.  

In this case, the Board informed the appellant of the need to 
identify the alleged errors.  She has not done so.  Despite 
being informed by the Board and the RO of the need to 
identify the alleged errors, the appellant and her 
representative have merely continued to recite the words 
"clear and unmistakable error" without identifying any 
error based on the evidence of record at the time.  This does 
not suffice to reasonably raise the issue of CUE.  Further, 
the Board's review does not disclose any CUE.  

It has also been alleged that the RO did not give the 
appellant the benefit of the doubt.  The failure of the RO to 
apply the benefit of the doubt doctrine can never be the 
basis for a finding of CUE.  See Russell, supra.  Moreover, 
"it must be clear from the face of the RO decision that a 
particular piece of highly probative evidence had not been 
considered in the RO's adjudication of the case."  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996); see also Russell, 3 
Vet. App. at 319 (Court found error in RO's having denied 
"the existence of evidence that did indeed exist and was a 
part of the claims file").  

The Board also notes that the lack of adequate reasons or 
bases in a final RO decision is not a valid ground for a CUE 
claim.  See Russell, 3 Vet. App. at 313-14 (CUE claims must 
be based on fact that correct facts were not before 
adjudicator or that statutory or regulatory provisions were 
incorrectly applied such that a favorable outcome would have 
been "undebatable"); see also Fugo, 6 Vet. App. at 43-44.  
It was not until February 1990 that ROs were required by 
statute to include the reasons for denying a claim in their 
decisions.  38 U.S.C.A. § 5104(b); Veterans' Benefits 
Amendments of 1989, Pub. L. No. 101-237, § 115(a)(1), 103 
Stat. 2062, 2065-66 (1989).  The requirement that the ROs 
list "a summary of the evidence considered" was first 
imposed by the Veteran's Benefits Amendments of 1989.  Ibid.; 
see Eddy v. Brown, 9 Vet. App. 52, 58 (1996); Dolan v. Brown, 
9 Vet. App. 358 (1996).  Where an RO had no obligation to 
recite fully the evidence considered, see ibid.; Eddy, 9 Vet. 
App. at 58, the appellant must show that the RO had 
"actually denied the very existence of highly probative 
evidence".  Crippen, 9 Vet. App. at 421-22; see also 
Russell, supra.  

In this case, there was no competent evidence connecting the 
veteran's fatal disorders to disease or injury during service 
at the time of the May 1972, November 1981, January 1984, or 
March 1987 RO decisions.  Further, at the time of those 
decisions, the law did not connect lymphoma to radiation 
exposure in service.  At the time of all the decisions prior 
to May 1, 1988, there was absolutely no evidence of a nexus 
connecting the fatal disorder to service.  Since this 
critical piece of evidence was missing, it was altogether 
appropriate for the RO to deny the claims.  There was no CUE.  
Consequently, an earlier effective date can not be awarded on 
the basis of CUE.  

Conclusion  Under the facts of this case, the Board finds no 
basis in the law or regulations for an effective date earlier 
than May 1, 1988, for payment of DIC.


ORDER

An effective date prior to May 1, 1988, for payment of DIC is 
denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

